ICJ_034_Interhandel_CHE_USA_1957-10-24_ORD_01_NA_02_FR.txt. 117

OPINION INDIVIDUELLE DE
SIR HERSCH LAUTERPACHT
[Traduction] |

En son ordonnance la Cour décide d'exercer sa compétence au
sujet de la demande du Gouvernement suisse, présentée en appli-
cation de l’article 41 du Statut de la Cour, afin d'indication de
mesures conservatoires en vue de sauvegarder les droits de ce
Gouvernement. Agissant en vertu de l’article 41 du Statut, la
Cour a décidé que, dans les circonstances actuelles, il n’y a pas
lieu d'indiquer les mesures conservatoires demandées par le Gou-
vernement suisse. On doit en déduire qu'elle a laissé ouverte la
possibilité d'indiquer de telles mesures, au cas où le Gouvernement
suisse renouvellerait dans l'avenir sa demande si les circonstances
le rendaient nécessaire — par exemple si la procédure actuellement
pendante devant la Cour suprême des États-Unis d'Amérique
devait se terminer d’une façon permettant au Gouvernement des
États-Unis d'Amérique d'agir en prenant les mesures qui font
l’objet de la demande suisse. Selon moi — aussi longtemps que le
Gouvernement des Etats-Unis d’Amérique continue a décider que
l’objet de la demande du Gouvernement suisse touche une question
qui reléve essentiellement de la compétence nationale des Etats-
Unis d'Amérique —, la Cour ne peut exercer sa compétence au
sujet des mesures conservatoires, ni agir en application de l’article 41
du Statut, soit en accueillant, soit en déclinant la demande.

Dans sa déclaration d'acceptation de la compétence de la Cour
en date du 4 avril 1946, le Gouvernement des États-Unis d’Amé-
rique a écarté de cette acceptation les « différends relatifs à des
questions relevant essentiellement de la compétence nationale des
États-Unis d'Amérique, telle qu’elle est fixée par les Etats-Unis
d'Amérique ». Dans sa demande en indication de mesures conser-
vatoires présentée le 3 octobre 1957, le Gouvernement suisse, visant
sa requête du 1‘ octobre 1957, prie la Cour d'indiquer notamment
que «le Gouvernement des États-Unis d'Amérique est invité à ne
pas procéder à la vente des actions de la General Aniline and Film
Corporation … tant que la procédure relative à ce différend est
pendante ». Le 11 octobre 1957, le Gouvernement des Etats-Unis
d'Amérique a déposé, conformément à l'article 62, paragraphe I,
du Règlement, une exception préliminaire dans laquelle il a fait
savoir à la Cour qu'il avait décidé que la vente ou la disposition
des actions de la société en question relevait essentiellement de sa
compétence nationale.

Invoquant l'exception préliminaire ainsi déposée, le Gouver-
nement des États-Unis affirme que l'exception préliminaire enlève
toute base à l'exercice par la Cour de sa compétence prima facze

16
INTERHANDEL (OP. INDIV. SIR HERSCH LAUTERPACHT)  II8

sur le fond du différend, et que la Cour, par conséquent, n’a pas
le pouvoir d'exercer sa compétence aux termes de l’article 41 du
Statut. Cette proposition me paraît bien fondée. A mon sens, eu
égard à la décision prise par le Gouvernement des États- Unis
d'Amérique aux termes de sa déclaration d'acceptation, la Cour
n’est pas douée d’un pouvoir de ce genre.

En décidant si elle est compétente pour exercer sa juridiction
en vertu d’une demande présentée en application de l'article 41
du Statut, la Cour n’a pas à vérifier — soit proprio motu, soit en
réponse à une exception préliminaire — si elle est compétente pour
connaître du fond du différend. A plusieurs reprises la Cour a
déclaré qu'une ordonnance indiquant ou refusant d'indiquer des
mesures conservatoires est indépendante de l'affirmation de sa
compétence au fond et qu’elle ne préjuge pas la question de la
compétence de la Cour sur le fond (Affaire concernant la réforme
agraire polonaise et la minorité allemande, Série A/B, n° 58, p. 178;
affaire de l’Anglo-Iranian Oil Co., C. I. J. Recueil 1057, p. 193).
Toute règle contraire ne serait pas conforme à la nature d’une
demande de mesures conservatoires et au facteur d'urgence inhérent
à la procédure en vertu de l’article 41 du Statut. Toutefois, c'est
une chose de dire que les mesures prises par la Cour en vertu de
l’article 41 du Statut ne préjugent en rien la question de sa com-
pétence au fond et que la Cour n’a pas, au stade actuel, à s'assurer
qu'elle a compétence sur le fond ou que sa compétence est probable;
et c’est une autre chose que d'affirmer que la Cour peut agir en
vertu de l’article 41, sans tenir compte des possibilités de sa com-
pétence au fond, et que cette dernière question ne se pose aucune-
ment à propos d’une demande en indication de mesures conser-
vatoires. Les gouvernements parties au Statut, ou qui ont pris,
sous une forme ou sous une autre, des engagements se rapportant
à la compétence obligatoire de la Cour, ont le droit d’escompter
que celle-ci n’agira pas en vertu de l’article 41 lorsque l’absence
de compétence au fond est manifeste. Il convient de ne pas décou-
rager les gouvernements d'accepter ou de continuer d'accepter les
obligations du règlement judiciaire, en raison de la crainte justifiée
qu’en les acceptant ils risqueraient de s’exposer à la gêne, aux
vexations et aux pertes pouvant résulter de mesures conservatoires
dans le cas où il n'existe aucune possibilité raisonnable de compé-
tence au fond vérifiée par la Cour prima facie. Par conséquent, la
Cour ne peut, à propos d’une demande en indication de mesures
conservatoires, négliger complètement la question de sa compétence
au fond. Le principe exact qui se dégage de ces considérations
apparemment contradictoires et qui a été adopté uniformément
par la pratique arbitrale et judiciaire internationale est le suivant:
La Cour peut légitimement agir en application de l’article 41,
pourvu qu'il existe un instrument, tel qu’une déclaration d’accep-
tation de la disposition facultative, émanant des Parties au dif-
férend, conférant à la Cour compétence prima facie et ne contenant

17
INTERHANDEL (OP. INDIV. SIR HERSCH LAUTERPACHT)  II9

aucune réserve excluant manifestement cette compétence. Ces
conditions n'existent pas dans l'affaire actuellement soumise à
la Cour.

Tant que la réserve péremptoire dont est assortie la déclaration
d'acceptation du Gouvernement des États-Unis d'Amérique, et qui
est formellement invoquée en l’espèce par ce Gouvernement, n’aura
pas été déclarée nulle au cours d’une procédure appropriée devant
la Cour, on doit considérer qu’elle exclut la compétence de la Cour
au fond en ce qui concerne la réclamation du Gouvernement suisse
tendant à restitution des biens de la Société en question — récla-
mation qui se rapporte directement à la demande en indication
de mesures conservatoires relatives à la vente et à la disposition
des actions de cette Société. Si la Cour décide par la suite que
cette réserve est valable, cela mettra automatiquement fin à sa
compétence en matière de vente des actions. Par contre, si, le
moment venu, la Cour proclame la nullité de ladite réserve, cette
nullité peut fort bien entraîner celle de la déclaration d'acceptation
dans son ensemble, et exclure ainsi complètement la compétence
de la Cour. Sans vouloir préjuger une éventuelle décision de la
Cour sur ces questions, il me semble que, dans l’un et l’autre cas,
la Cour est sans compétence pour connaître de la requête, en tant
qu’elle vise la vente et la disposition des actions. Je considère que
la troisième hypothèse — à savoir, que la Cour déclare la réserve
nulle, tout en retenant néanmoins la validité de la déclaration
d'acceptation dans son ensemble — est assez improbable pour
qu’on puisse l’exclure en tant qu’élément d’affirmation prima facie
de la possibilité de la compétence de la Cour sur le fond. Au surplus,
indépendamment de toute future décision de la Cour sur la question
de la validité de la réserve en cause, cette derniére doit porter effet
pleinement et sans restriction, tant qu’elle demeure l'expression
valable de la volonté du Gouvernement des États-Unis. Contraire-
ment à ce qui s’est passé dans d’autres affaires similaires, il n’est
pas question en l'espèce d'incertitude ou de contestation sur le
point de savoir si l’objet du différend est couvert par la réserve.
Cette réserve doit être considérée comme englobant tous les aspects
de la procédure de la Cour aux termes de son Statut. La Cour n’est
juridiquement en mesure d’exercer sa compétence à à tous les stades
de la procédure — que ce soit pour accéder à la demande en indi-
cation de mesures conservatoires ou pour la rejeter — que confor-
mément aux termes de la déclaration d'acceptation. En matière
de compétence, il ne saurait y avoir d’autre fondement juridique
à son action en application du Statut.

On pourrait faire observer que, puisque le Gouvernement des
États-Unis d'Amérique n’a invoqué ce que l’on peut appeler la
«réserve automatique» qu'en ce qui concerne la vente ou la
disposition des actions, rien n'empêche la Cour d’agir en application
de l’article 41 en ce qui concerne les autres aspects de la demande
du Gouvernement suisse. Il se peut qu’il en soit ainsi. Toutefois,

18
INTERHANDEL (OP. INDIV. SIR HERSCH LAUTERPACHT) 120

la demande suisse en indication de mesures conservatoires vise
principalement la question de la vente et de la disposition des
actions. La présente ordonnance de la Cour concerne exclusivement
cet aspect de la demande, comme étant le seul qui satisfasse aux
prescriptions de Varticle 61, paragraphe 1, du Réglement. Dans
son ordonnance, la Cour se déclare compétente à l'égard de la
demande ainsi définie. Elle refuse d’y accéder. Ainsi que je l'ai
déjà souligné, on doit clairement en déduire qu’elle admet la
possibilité d’une réponse affirmative si les circonstances venaient
à changer. Sur ces deux plans, l'ordonnance est, à mon avis,
contraire à une condition décisive sous laquelle la juridiction de la
Cour a été acceptée. A mon avis, la Cour n’a pas, en la présente
espèce, à dire s’il y a lieu ou s’il n’y a pas lieu d'indiquer des mesures
conservatoires aux termes de l’article 41. La Cour doit dire qu’elle
est sans compétence pour connaître de la demande.

Tels sont les motifs pour lesquels, tout en étant d'accord avec
le dispositif de l'ordonnance, je ne puis par ailleurs m’y rallier.

*
* *

Je me suis abstenu de mentionner ou de développer la raison
supplémentaire, et non moins concluante, pour laquelle j'estime
que la Cour est sans compétence pour connaître de la demande
en indication de mesures conservatoires déposée par le Gouver-
nement suisse. Dans mon opinion individuelle en l'affaire relative
à Certains Emprunts norvégiens (C. I. J. Recueil 1957, pp. 43-66),
je suis parvenu à la conclusion qu’une réserve telle que celle qui
se présente à la Cour en l'espèce est nulle et que sa nullité entraîne
la nullité de la déclaration d’acceptation dans son ensemble. S'il
en est ainsi, le Gouvernement des États-Unis ne saurait valablement
paraître comme demandeur ou défendeur en vertu de cette décla-
ration d'acceptation — bien qu’il puisse, à l'égard de toute demande
formulée contre lui sur la base de sa déclaration d'acceptation,
se soumettre à la compétence de la Cour sur une autre base. Je
me suis toutefois abstenu de prendre ce point de vue comme base
de la présente opinion, considérant que la question de la validité
de ladite réserve des États-Unis d'Amérique n’est pas actuellement
soumise à la Cour et qu’elle peut, avec l’éventuelle participation
d’autres signataires de la disposition facultative intervenant en
vertu de l’article 63 du Statut, faire l’objet d’une décision de la
Cour à un stade ultérieur de la procédure.

(Signé) HERSCH LAUTERPACHT.

19
